FOR PUBLICATION
ATTORNEY FOR APPELLANTS:                            ATTORNEYS FOR APPELLEE:

JOHN A. CREMER                                      JEFFREY S. DIBLE
Cremer & Cremer                                     MAGGIE L. SMITH
Indianapolis, Indiana                               Frost Brown Todd LLC
                                                    Indianapolis, Indiana
                                                                              FILED
                                                                            Jan 04 2012, 9:06 am
                             IN THE
                                                                                   CLERK
                   COURT OF APPEALS OF INDIANA                                   of the supreme court,
                                                                                 court of appeals and
                                                                                        tax court




IN THE MATTER OF THE ESTATE OF                      )
FLORIAN T. LATEK,                                   )
                                                    )
NICHOLAS G. GRAPSAS, Cook County,                   )
Illinois Public Administrator of the Domiciliary    )
Estate of Florian T. Latek, and NICHOLAS            )
PADEZAN,                                            )
                                                    )
         Appellants,                                )
                                                    )
                vs.                                 )     No. 64A05-1103-ES-112
                                                    )
GERALD RONNEAU, Successor Personal                  )
Representative of the Estate of Florian T. Latek in )
Porter County, Indiana                              )
                                                    )
         Appellee.                                  )


                     APPEAL FROM THE PORTER SUPERIOR COURT
                         The Honorable Roger V. Bradford, Judge
                            Cause No. 64D01-0912-ES-12797



                                       January 4, 2012

                              OPINION - FOR PUBLICATION

FRIEDLANDER, Judge
          In this interlocutory appeal, Nicholas Grapsas, the Illinois Public Administrator of the

Domiciliary Estate of Florian T. Latek (Illinois Public Administrator), and Nicholas Padezan1

(collectively, Appellants) challenge the trial court’s order denying their Motion to Dismiss a

Petition for Probate of Will and for Issuance of Letters Testamentary filed by James S.

Bozik2 in the Porter Superior Court and separate order admitting to probate the Last Will and

Testament of Florian T. Latek (Latek’s Will). Appellants present four issues for our review,

which we consolidate and restate as:

          1.      Do principles of res judicata or full faith and credit apply so as to
                  preclude the probate of Latek’s Will in Indiana?

          2.      Was sufficient proof submitted to permit Latek’s Will to be admitted to
                  probate in Indiana?

          3.      Did the trial court abuse its discretion in naming Bozik personal
                  representative of Latek’s Estate?

          We affirm.

          In 2009, Florian T. Latek owned his family’s thirty-nine acre farm in Porter County,

Indiana, but was living in Chicago (Cook County), Illinois, where he also owned real and

personal property. On February 20, 2009, Latek enlisted the help of his close friend, Eugene

Josef, to assist him in drafting a document that he expressly denominated as his “Will.”3

Appellants’ Appendix at 111. Latek’s Will disposed of Latek’s Illinois property as well as his

real property located in Indiana. According to Josef, Latek made four identical copies of this



1
    Padezan is an intestate heir.
2
 Bozik filed a request to withdraw as personal representative of Latek’s Indiana Estate, which request was
granted by the trial court the same day. On January 7, 2011, Gerald Ronneau was appointed as the successor
personal representative of Latek’s Estate in Indiana. Ronneau is a party to this appeal.


                                                    2
document. Latek signed all four copies. In his purported will, Latek acknowledged that he

should get the document notarized, but explained that he did not trust notaries and that he

was instead including his Army Serial number, which he hoped would be “good for any legal

matters.” Id. Latek had some of the copies of his purported will witnessed by third parties,

but at least one copy was not witnessed. Latek mailed the signed copies of his purported will

to persons or entities named therein, and also put an unwitnessed copy behind a safe located

on the family farm in Porter County, Indiana. Latek died on April 4, 2009.

        Illinois Proceedings: Believing Latek died without a will, the Illinois Public

Administrator became involved in the handling of Latek’s Estate. The Illinois Public

Administrator contacted Attorney Bozik and requested information about Latek’s assets.

Attorney Bozik had not seen a copy of Latek’s Will and was, at that time, unaware that such

existed. Attorney Bozik therefore cooperated with the Illinois Public Administrator as he

began to handle what was believed to be an intestate estate.

        On August 17, 2009, the St. Paul’s Senior Center received a letter from Josef in which

Josef indicated that he was now living in Poland, but had recently returned to Chicago and

learned that Latek had passed away. Josef indicated that he had helped Latek draft his will

and inquired of St. Paul’s as to whether it had received a copy of Latek’s Will and whether

Latek’s wishes as set forth therein had been carried out. As a result of this letter from Josef

to St. Paul’s, Bozik became aware that Latek had in fact drafted a document Latek deemed to




3
 In the first paragraph of a letter addressed to “Attorney Jim Bozcik [sic] and director Or administrator of the
St. Pauls’ Senior Care Center,” Latek wrote, “This is my Will.” Appellants’ Appendix at 111.


                                                       3
be his Will and that a copy of the Latek’s Will could be found behind the safe located on the

family farm in Indiana.

       Bozik sought assistance from the Porter County Sheriff’s Office to secure entry into

the family farm, where the unwitnessed copy of Latek’s Will was found behind a safe as

indicated in Josef’s letter. Bozik provided the unwitnessed copy of Latek’s Will to the

Illinois Public Administrator, who then deposited Latek’s Will with the Clerk of the Circuit

Court, Probate Division, Chicago, Illinois (the Illinois Court), on August 31, 2009. On

October 23, 2009, the Illinois Public Administrator filed a Petition for Letters of

Administration in the Illinois Court. The Illinois Public Administrator’s position was that

Latek’s failure to satisfy Illinois requirements for self-proving a will, which include the

requirement that the will be notarized, meant that Latek’s Will was invalid and that Latek’s

Estate should proceed intestate. The matter was set for hearing on November 25, 2009

before the Illinois Court.

       On October 30, 2009, Bozik deposited with the Illinois Court a document purporting

to be Latek’s Will that contained witness signatures. Bozik then attended the November 25

hearing and explained what had happened to date regarding the document purporting to be

Latek’s Will. At the conclusion of that hearing, the Illinois Court entered an order giving

Bozik sixty days to locate the witnesses to Latek’s Will and provide a formal Proof of Will.

The Illinois Court declared that if Bozik could not locate the witnesses to Latek’s Will, then

Latek’s Estate would proceed on an intestate basis.

       Because Bozik did not file a Proof of Will within sixty days of the November 25

hearing, the Illinois Court entered an order appointing the Illinois Public Administrator as

                                              4
Representative of Latek’s Intestate Estate on January 28, 2010. Letters of Administration

were issued to the Administrator that same day. On May 25, 2010, the Illinois Court entered

an order denying probate of Latek’s Will because it failed to conform to Illinois’s self-

proving requirements and because the witnesses’ signatures could not be validated by

testimony or by a formal attestation clause as required by Illinois law. The administration of

Latek’s Estate in Illinois has since proceeded intestate, with Latek’s first cousins, first

cousins once removed, and first cousins twice removed to inherit all distributable probate

assets having an Illinois situs, i.e., personal property owned by Latek and real property

situated in Illinois.

       Indiana Proceedings: On December 14, 2009, Bozik filed in the Porter Superior Court

(the Indiana Court) a Petition for Appointment of Local Personal Representative along with a

copy of the document purporting to be Latek’s Will. Through this petition, Bozik did not

seek to have Latek’s Will admitted to probate in Indiana. Rather, Bozik informed the Indiana

Court of the sixty-day deadline set by the Illinois Court to prove Latek’s Will and requested

only ancillary administration, subject to a later request to probate Latek’s Will upon

sufficient proof. On December 14, 2009, the Indiana Court entered an order appointing

Bozik as local personal representative, but did not admit Latek’s Will to probate.4

       On January 20, the Illinois Public Administrator filed a Petition for Appointment of

Local Personal Representative in the Indiana Court, and the petition was set for hearing on




4
  On December 28, 2009, Bozik filed a motion in the Indiana Court to withdraw as administrator of the
ancillary estate of Latek, which the Indiana Court granted.


                                                 5
May 27, 2010.5 On May 20, 2010, Bozik filed in the Indiana Court a Petition for Probate of

Will and Issuance of Letters Testamentary, seeking probate of Latek’s Will to the extent it

dealt with Latek’s real property located in Indiana. As part of the probate petition, Bozik

averred under penalties of perjury that he was familiar with Latek’s handwriting and

signature and that he recognized the signature on Latek’s Will to be Latek’s signature.

          On June 16, 2010, the Illinois Public Administrator filed a motion to dismiss Bozik’s

probate petition asserting that because the Illinois Court had already determined Latek’s Will

to be invalid under Illinois law, the Indiana Court was precluded under the doctrines of res

judicata and full faith and credit from deciding the same issue. The Illinois Public

Administrator also argued that dismissal was appropriate because Bozik lacked standing to

pursue probate of Latek’s Will.

          A hearing on all pending matters was held by the Indiana Court on June 17, 2010. At

the hearing, no evidence was presented, and the parties argued only their respective positions

as to application of res judicata, full faith and credit, and standing. At the conclusion of the

hearing, the Indiana Court requested the parties submit further briefs on the issues addressed

during the hearing. On September 16, 2010, after having received supplemental briefs from

the parties, the Indiana Court entered an order denying the Illinois Public Administrator’s

motion to dismiss. The same day, the Indiana Court entered a separate order admitting

Latek’s Will to probate in Indiana and finding Bozik qualified to administer Latek’s Estate.




5
    The May 27 hearing was continued upon motion filed by one of the parties.


                                                     6
           On October 18, 2010, the Illinois Public Administrator filed a motion to correct error,

which was deemed denied pursuant to Ind. Trial Rule 53.3 on December 2, 2010.6 On

February 10, 2011, the parties filed a “Second Joint Belated Motion to Certify Orders for

Interlocutory Appeal Pursuant to Appellate Rule 14(B)(1),” which the Indiana Court

granted.7 This court accepted jurisdiction over this interlocutory appeal on April 15, 2011.

                                                         1.

           Appellants argue that the doctrines of res judicata and full faith and credit preclude the

Indiana Court from determining the validity of Latek’s Will under Indiana law when the

Illinois Court had already rendered a judgment refusing probate of Latek’s Will under Illinois

law because the will failed to satisfy Illinois law as to proof of proper execution and

attestation.

           Latek’s Estate urges this court to adopt the majority rule, which provides that title to

and disposition of real estate either by deed or will is governed by the law of the state where

the land is situated. Latek’s Estate maintains that under the majority rule, the Illinois

judgment that Latek’s Will was invalid is not binding upon the Indiana court insofar as the

Indiana court has been asked to consider the validity of Latek’s Will as it pertains to

disposition of his real property located in Indiana.

           Latek’s Estate does not dispute that the Illinois Court’s determination is binding and

conclusive as to the real and personal property located in Illinois. Further, Latek’s Estate


6
 The Illinois Public Administrator and Padezan filed a Verified Complaint to Contest Will with the Indiana
Court on December 14, 2010.
7
    The Indiana Court denied the parties’ first belated request to certify its orders for interlocutory appeal.


                                                         7
agrees that had the Illinois Court admitted Latek’s Will to probate and the Illinois Public

Administrator thereafter complied with Indiana statutes by filing proof of that admission in

an Indiana court, such admission would have been binding and conclusive as to Latek’s real

property located in Indiana. Here, however, the Illinois Court did not admit Latek’s Will to

probate. The issue thus presented is: when a testator dies while owning real property in

Indiana, what is the effect of an order from the domiciliary state denying probate of a

testator’s will because the will failed to meet the state of domicile’s statutory execution

requirements on the disposition of real property located in Indiana?

       We first consider how the majority rule has been interpreted and applied by courts

across the nation. In In re Barrie’s Estate, 73 N.E.2d 654 (Ill. Ct. App. 1947), the testator

owned real property in Iowa, but was domiciled in Illinois at the time of her death. After the

testator’s will was denied probate in Illinois, some heirs requested that the Illinois court

permit them to withdraw the will from the Illinois clerk in order to submit the testator’s will

for probate in Iowa. In their petition the heirs claimed that “notwithstanding the fact that said

instrument has been denied probate in Illinois it is a valid and enforceable will as to real

estate in the State of Iowa . . . .” Id. at 655. The Illinois court agreed, holding that “title to

and disposition of real estate either by deed or will is governed by the law of the State where

the land is situated.” Id. at 656. The Illinois court further noted that “‘[w]here a testator, by

a single will, devises lands lying in two or more states, the courts of such states will,

respectively, construe it, as to the lands situated in them respectively, in the same manner as

if they had been devised by separate wills.’” Id. (quoting McCartney v. Osburn, 9 N.E. 210,

212 (1886)).

                                                8
       In French v. Short, 151 S.E.2d 354 (Va. 1966), the testator was domiciled in Florida

but also owned real property in Virginia. A Florida court determined that the testator’s

purported will could not be admitted to probate in that state because it was unwitnessed and

therefore did not comply with Florida’s statute of wills. The testator’s will was thereafter

presented to a Virginia court for probate of the real property located in Virginia, and the

Virginia court held that the testator’s will satisfied Virginia law as to the execution

requirements for a will and therefore admitted the testator’s will to probate.

       On appeal, it was argued that the Virginia court must give full faith and credit to the

Florida court’s determination that the purported will was ineffectual to pass either real or

personal property. The Virginia Supreme Court agreed that Virginia courts must recognize

the Florida determination insofar as it related to the testator’s personal property. With regard

to the testator’s real property located in Virginia, the court noted that Virginia law provided

that real estate passes according to the law of the state where it lies. Citing Va. Code Ann. §

64-55 (1950).

       With regard to the Florida court’s determination, the Virginia Supreme Court noted

that the Florida probate court’s inquiry was limited in that it simply inquired as to the validity

of the testator’s will insofar as it affected personal property within its jurisdiction. The

Virginia court thus found that the Florida court’s determination did not amount to a finding

that the testator died intestate with regard to his Virginia real estate. The Virginia Court

further found that Virginia has the right and power to make an in rem determination

regarding whether real estate within its borders shall pass under a decedent’s will or the

intestate laws of Virginia. The Virginia Court thus held: “Neither the full faith and credit

                                                9
clause of the United States Constitution (Article IV, Section 1), nor the principle of res

judicata, requires Virginia to recognize a Florida holding that a decedent died intestate as to

his Virginia real estate.” French v. Short, 151 S.E.2d at 359.

       In In re Briggs’ Estate, 134 S.E.2d 737 (W.Va. 1964), the testator was domiciled in

Michigan at the time of his death, and included in his estate was real property he owned in

West Virginia. The Michigan courts refused to admit the testator’s will to probate because it

did not comply with Michigan law as to formalities and ordered the testator’s estate be

distributed through intestate succession. The testator’s will did satisfy West Virginia law,

however, and was admitted to probate in West Virginia notwithstanding the Michigan court’s

prior determination. The West Virginia Court held:

       The general rule is that a determination of the validity or invalidity of a will by
       a court of the testator’s domicile is not conclusive on that question in relation
       to real estate situated in another state, either upon principles of res judicata or
       the full faith and credit provision. This is true “because (1) the foreign court
       has no jurisdiction or power to pass upon the title to real property not found
       within its territorial limits, and the constitutional provision presupposes a
       judgment or decree rendered by a court of competent jurisdiction; and (2) the
       decree of probate has no effect even in that state upon the title of real estate
       elsewhere, and the constitutional provision does not require the giving to
       foreign judgments greater effect than they have at home.”

Id. at 740. The court thus concluded that the validity or invalidity of the testator’s

holographic will was to be determined by the laws of the State of West Virginia insofar as it

related to the decedent’s real estate in West Virginia.

       Other courts have addressed this issue and have reached the same result. See, e.g.,

Higgins v. Eaton, 202 F. 75 (2nd Cir. 1913), cert. denied; In re Gift’s Estate, 232 P.2d 328

(Mont. 1951). Recent cases have also addressed this issue and discussed the principles


                                               10
underlying the majority rule. See, e.g., Marr v. Hendrix, 952 S.W.2d 693, 695 (Ky. 1997)

(noting that the rationale for the rule is that “the disposition of property is governed by the

law of the state where property is located, rather than by the law of a foreign state. Hence,

the refusal to enforce a foreign probate decree pertaining to an invalid will does not violate

the full faith and credit clause”); Chaney v. Cooper, 954 S.W.2d 510, 520 (Mo. Ct. App.

1997) (“[t]he U.S. Constitution requires that judicial proceedings in other states be given full

faith and credit in Missouri as they would in the state from which they had been rendered. It

is universally held that for ‘a will to be of any validity as a transfer of title to land, [it] must

be executed, attested, and probated in the manner prescribed by the law of the state where the

land is located.’ Following this general principal of law, a state does not have to give full

faith and credit to the devise of real property as a result of an adjudication of a will by

another state”); In re Estate of Stein, 896 P.2d 740, 745 (Wash. Ct. App. 1995) (“[t]he courts

of a decedent’s domicile do not have jurisdiction to control devolution of real property held

in another state; therefore, the state in which real property is located is not required to give

full faith and credit to a decision of another state regarding probate of such real property.

When a testator executes a will devising lands in two or more states, the courts in each state

will construe it as to the lands located therein as if devised by separate wills”).

       While both parties assert that this is a matter of first impression in Indiana, we find

that Indiana has in fact already recognized and evinced an intent to follow the majority rule.

In Evansville Ice & Cold-Storage Co. v. Winsor, 148 Ind. 682, 48 N.E. 592 (1897), our

Supreme Court explained the difference between the treatment of personal property and real

property under Indiana probate law.

                                                11
       The rule as to personal property is that the law of the place where the testator
       is domiciled at the time of his death governs as to the capacity of the testator to
       make a will, and as to the forms to be observed in its execution and revocation,
       and as to its validity in every respect. Such questions as to bequests of
       personal property being governed by the law of the domicile of the testator,
       they are adjudicated when the will is admitted to probate in such jurisdiction,
       and the same is conclusive. As to such property, the probate of the will in the
       state where the testator was domiciled at the time of his death is, under the
       constitution of the United States, entitled to full faith and credit in every other
       state. . . . But it is settled that title to and the disposition of real property,
       whether by deed, a last will, or otherwise, must be governed exclusively by the
       law of the country where it is situated. The law where the land lies governs
       not only as to the forms to be observed in executing the will, but as to the
       capacity or incapacity of the testator to make a will. . . . Title to land by devise
       can only be acquired when the will is duly proved and recorded, according to
       the law of the state in which the land is situated. The probate of a will in one
       state gives no title to land devised situate in another state.

Id., 148 Ind. 682, 48 N.E. at 594 (emphasis supplied). The majority rule that “the probate of

a will in another state has no effect on the title of real estate in Indiana unless the will is duly

admitted to probate in this state or filed and recorded as a foreign will in compliance with our

laws” was also recognized in Duckwall v. Lease, 106 Ind. App. 664, 20 N.E.2d 204, 208

(1939) and more recently in Estate of Hofgesang v. Hansford, 714 N.E.2d 1213, 1217 (Ind.

Ct. App. 1999).

       As has been applied by courts across the nation for over a century and as recognized

by our Supreme Court as long ago as 1897, we conclude that Indiana adheres to the majority

rule. We therefore conclude that under the majority rule, the Illinois Court’s denial of

Latek’s Will to probate because it failed to comply with Illinois’s statutory execution

requirements has no effect on the subsequent admission and probate of Latek’s Will in

Indiana as it concerns the disposition of real property located in Indiana. Principles of res

judicata and full faith and credit have no application in matters involving probate and title to

                                                12
realty.

          Appellants cite In re Nye’s Estate, 299 N.E.2d 854 (Ind. Ct. App. 1973) in support of

their claim that res judicata and full faith and credit require dismissal of the probate petition.

We find that case inapposite to the issue now before us. In Nye’s Estate, the issue before the

court was whether principles of res judicata prevented the relitigation in the Indiana court of

the determination by a Florida court that the decedent’s Florida will was valid under the laws

of Florida. The Nye court held that under principles of res judicata and collateral estoppel,

the Florida court’s determination as to the due execution of the Florida will was binding on

the Indiana court. The Nye court was not called upon to determine the validity of a will in

Indiana for purposes of passing title to real estate located in this State. The Nye court’s

holding is not inconsistent with and does not affect application of the majority rule set forth

above.

          We further disagree with Appellants that Indiana’s foreign wills statutes preclude an

Indiana court from determining the validity of a will as it relates to disposition of real

property located in Indiana where such will disposing of such property has been found void

under another state’s laws. As noted above, Indiana case law recognizes that “the probate of

a will in another state has no effect on title of real estate in Indiana unless the will is duly

admitted to probate in this state or filed and recorded as a foreign will in compliance with our

laws.” Estate of Hofgesang v. Hansford, 714 N.E.2d at 1217.

          To be sure, the Indiana Probate Code, adopted in 1953, provides a mechanism by

which a foreign will admitted to probate in another state can be filed and recorded in Indiana

such that the determinations as to a will’s admission to probate by foreign courts are

                                               13
applicable in this state. Ind. Code Ann. § 29-1-7-25 (West, Westlaw current through 2011

1st Regular Sess.) provides: “Any will that has been proved or allowed in any other state or

in any foreign country, according to the laws of that state or country, may be received in this

state within three (3) years after the decedent’s death . . . .” I.C. §§ 29-1-7-26 and -27 set

forth the manner in which a foreign will is received and recorded in this state. A copy of a

foreign will and the probate thereof may be presented to a court in a county having

jurisdiction, and

       if said court shall be satisfied that the instrument ought to be allowed as the
       last will of the deceased, such court shall order the same to be filed and
       recorded by the clerk, and thereupon, such will shall have the same effect as if
       it had been originally admitted to probate and recorded in this state.

I.C. § 29-1-7-27.

       We agree with Latek’s Estate that the foreign will statutes are not applicable to the

instant case for the simple reason that Latek’s Will was not proved or allowed by the Illinois

Court. By the clear words used in the foreign wills statute, foreign wills can be received and

recorded by an Indiana court only where they have been proved and allowed by the foreign

court. The converse is that a foreign will that is not proved and allowed may not be received

and recorded by an Indiana court under the foreign wills statute. There is no other provision

within the probate code that sets forth the manner in which a will not proved or allowed in a

foreign state can be recorded in Indiana.

       We do not agree with Appellants’ contention, without citation to authority, that this

interpretation of the foreign wills statute simply “cannot be so.” Appellants’ Brief at 16.

Indeed, we find the analysis of the Kentucky Supreme Court rejecting the contention


                                              14
advanced here by Appellants to be persuasive. In Second Nat’l Bank of Ashland v. Thomson,

455 S.W.2d 51 (Ky. 1970), the testator owned real property in Kentucky but was domiciled

in Texas at the time of his death. A Texas court declared the decedent’s will to be void and

refused to admit the purported will to probate. The Kentucky Supreme Court addressed the

issue of whether Kentucky courts should give full faith and credit to foreign judgments that

may affect the title to real estate in Kentucky. The court noted that statutory provisions

related only to the filing and recording of foreign wills probated in another state. The

statutes were silent, however, as to a will that has been held void and refused probate by

another state. Because of the absence of statutory provisions on how to handle a will that has

been found void by another state, the court therefore concluded that the Kentucky court need

not give full faith and credit to the judgment of the Texas court determining the decedent’s

will to be void.

       We interpret the Indiana foreign will statutes as reaching the same result. The Indiana

statutes are silent as to the manner in which a foreign will determined to be void in a foreign

state can be recorded in an Indiana court. The majority rule fills this gap by providing that

the effect of another state’s determination that a will is invalid has no effect on the validity of

the will in Indiana as it pertains to the disposition of real property located in Indiana.

                                                2.

       Appellants argue that there was insufficient proof submitted to the trial court to permit

Latek’s Will to be admitted to probate in Indiana. Generally, the Probate Code requires at

least one attesting witness testify. I.C. § 29-1-7-9 (West, Westlaw current through 2011 1st

Regular Sess.). This requirement is unnecessary in two circumstances, one of which is

                                                15
implicated in this case. I.C. § 29-1-7-10 (West, Westlaw current through 2011 1st Regular

Sess.) provides:

       [i]f none of the subscribing witnesses to a will can be found, or if all are dead,
       absent from the state, or incapacitated, one (1) or more of these situations shall
       be proved to the satisfaction of the court before evidence of the handwriting of
       the testator or of the subscribing witnesses provided for in section 9 of this
       chapter shall be admitted in evidence.8

       On appeal, Appellants maintain that Bozik did not present sufficient evidence in

accordance with the requirements of I.C. § 29-1-7-10 because he failed to prove “to the

satisfaction of the court” what steps he took in attempting to locate the alleged witnesses to

Latek’s Will or that the witnesses were deceased. The Appellants further argue that Bozik’s

assertion (under penalties of perjury) in the petition for probate of Latek’s Will is legally

insufficient to establish that the signature on the will was Latek’s signature.

       Appellants’ motion to dismiss is for all intents and purposes an objection to probate of

Latek’s Will in Indiana. As grounds therefore, Appellants asserted the doctrines of res

judicata, full faith and credit, and standing. The Indiana court held a hearing on the petition

for probate and Appellants’ motion to dismiss, at which no evidence was presented, but the

parties argued their respective positions as to application of res judicata and full faith and

credit and the issue of standing. At the conclusion of the hearing, the Indiana court granted

the parties thirty days to file briefs addressing their respective positions with regard to the

issues addressed during the hearing.

       In Appellants’ supplemental memorandum in support of their motion to dismiss




                                              16
submitted after the hearing, Appellants argued for the first time that the evidence before the

court was insufficient to permit Latek’s Will to be admitted to probate in Indiana. Bozik

responded in a surreply to the Appellants’ motion to dismiss and set forth the efforts he

undertook in attempting to locate the witnesses. Appellants maintain that we may not

consider Bozik’s assertions in his surreply because such was not evidence before the trial

court. After the Indiana court issued its order admitting Latek’s Will to probate, Appellants

filed a motion to correct error in which they asserted their objection to probate based upon

insufficient evidence to permit probate of Latek’s Will under Indiana law. The trial court did

not modify its order and the motion to correct error was deemed denied by operation of T.R.

53.3.

        We need not address Appellants’ argument on appeal because we conclude that the

Appellants did not properly preserve the issue for appellate review. Appellants did not object

to probate of the Latek’s Will on grounds that there was insufficient evidence concerning

Bozik’s efforts to locate witnesses or in any way challenge Bozik’s assertion under penalties

of perjury that the signature on Latek’s Will was in fact Latek’s until after the hearing before

the Indiana Court on the issue of Appellants’ motion to dismiss and the petition to probate

Latek’s Will. An objection in a supplemental brief after the matter has been challenged

before the court on other grounds is not an objection before the court. The objection was

presented to the Indiana Court for the first time in a motion to correct error. We find that

such objection is too late and is therefore waived. See Cook v. Loftus, 414 N.E.2d 581 (Ind.


8
 The second circumstance is found under I.C. § 29-1-7-13(c) (West, Westlaw current through 2011 1st
Regular Sess.), which provides that a self-proving will may be admitted to probate without the testimony of

                                                    17
Ct. App. 1981).

        Indeed, had Appellants presented their objection at the proper time such that Bozik

could have responded and come forth with his evidence purporting to prove what is required

by statute, the matter could have been addressed by the Indiana court. As it is, Appellants’

belated objection to probate of Latek’s Will precluded the introduction of any evidence at the

hearing by Latek’s Estate, including evidence of Bozik’s efforts to locate witnesses that

Bozik has since clearly indicated he has expended. The trial court was therefore never

provided an opportunity to consider Bozik’s evidence and determine whether it met the

statutory requirements.9




an attesting witness.
9
  We do note that Bozik made a statement to the court during the hearing to the effect that he had tried to
locate the witnesses to Latek’s Will, but that they “have not yet been located.” Transcript at 13.


                                                    18
                                              3.

       Appellants argue that Bozik lacks standing to be appointed as personal representative

of Latek’s estate. Specifically, Appellants argue that Bozik does not qualify under I.C. § 29-

1-10-1(a)(1-5) (West, Westlaw current through 2011 1st Regular Sess.) as a person to whom

letters testamentary or letters of general administration may be granted. Appellants assert

that if Bozik can be found to qualify under the statute, at best, he may qualify under

subsection (a)(6) which provides for “any other qualified person.” In any event, “any other

qualified person” is lower in priority than a devisee in a will that has been admitted to

probate (subsection (a)(3)) or an heir or individual appointed by an heir (subsection (a)(5)).

Appellants claim that because Bozik lacks standing, he could not present Latek’s Will for

probate and, as a consequence, the trial court’s order admitting Latek’s Will to probate and

appointing Bozik as personal representative was erroneous. In response, Latek’s Estate

argues that Bozik qualified to serve as personal representative of Latek’s Will because a fair

reading of Latek’s Will evidences Latek’s intent that Bozik serve as executor, which is given

highest priority under subsection (a)(1). We agree with Latek’s Estate.

       “A court with probate jurisdiction has great latitude and wide discretion in the

appointment and removal of personal representatives and administrators. Its decision in such

a matter will not be disturbed on appeal unless an abuse of that discretion is clear.” Matter of

Swank’s Estate, 176 Ind. App. 182, 375 N.E.2d 238, 240 (1978). In construing a will the

paramount objective is to determine and give effect to the testator’s true intent as expressed

in the will. Myers v. Ellerbusch, 746 N.E.2d 408 (Ind. Ct. App. 2001). We must consider

and give effect to every provision, clause, and term of the will to determine that intent. Id.

                                              19
The testator’s intent is controlling and must be given effect so long as it is not contrary to

law. Id. In other words, we attempt, if at all possible, to uphold and to give effect to the

testator’s intent rather than have that intent frustrated. Id.

       The Probate Code provides that the trial court may appoint as personal representative

and issue letters testamentary to “the executor or executors designated in a will that has been

admitted to probate.” I.C. § 29-1-10-1(a)(1). An executor is defined as “[a] person

appointed by a testator to carry out the directions and requests in his will, and to dispose of

the property according to his testamentary provisions after his decease.” Black’s Law

Dictionary (Sixth Ed. 1990), p. 570. Considering Latek’s Will, we note that Latek addressed

his will in part to “Attorney Jim Bozcik [sic].” Appellants’ Appendix at 15. In the body of

his will, Latek stated, “As my lawyer. [sic] This is what I want done and request that you

follow my Instructions.” Id. Latek then set forth how and to whom he wanted his property

distributed after his death and an explanation for his chosen distribution. In closing his will,

Latek stated, “I trust that you [referring to Bozik] will do this for me and present this to at

[sic] the probate court. Tell the judge that we were classmates and do the very best you can

as you did for me when Walter died.” Id.

       The language Latek used in his will evidences his intent that his attorney and long-

time friend, Bozik, serve as executor of his estate. To be sure, Latek directed that Bozik

follow his instructions as set forth in his will and present his will to the probate court.

Although Latek never expressly referred to Bozik as “executor” or “personal representative”

in his will, Latek’s intent that Bozik serve in such capacity is evident given a fair reading of

the language Latek used in his will. The trial court did not abuse its discretion in appointing

                                               20
Bozik as personal representative of Latek’s Estate.10

        Judgment affirmed.

DARDEN, J., and VAIDIK, J., concur.




10
  As noted in footnote 2, supra, Ronneau has been appointed as successor personal representative of Latek’s
Estate. Appellants do not challenge Ronneau’s capacity to serve as personal representative.


                                                    21